          Case 1:19-cr-00460-KMW Document 31 Filed 10/22/19 Page 1 of 1




                                         October 22, 2019

Via ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Kozel, Case No. 19-cr-460-KMW

Dear Judge Wood:

      I have filed an unconditional permanent notice of appearance as counsel of record for
Defendant Todd Kozel in the above-referenced matter.

        The Court previously entered an order requiring Mr. Kozel to give notice of motions he
intends to file. While we are not certain of all of the motions that will be filed, we do intend to
file a motion addressing the vagueness of the pending indictment (through a motion to dismiss
or alternative request for bill of particulars).

      We are still in the process of receiving discovery, which is in the ballpark of 80,000
documents.

       We are requesting a motion deadline approximately ninety (90) days out, i.e., until
January 23, 2020, for the filing of any pretrial motions. This would allow us to review the
discovery and address issues with the AUSAs to attempt to resolve any issues by negotiation.

       We have discussed this matter with the assigned prosecutor, Louis “Tony” Pellegrino,
who is in agreement with this proposed schedule.

                                                      Very truly yours,

                                                      s/Kendall B. Coffey
cc:    Louis A. Pellegrino
       Olga I. Zverovich
